Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I:  Fig. 1
Species II:  Fig. 5
Species III:  Fig. 6
Species IV:  Fig. 7
Species V: Fig. 8-10
Species VI:  Fig. 11
Species VII:  Fig. 12-14
Species VIII:  Fig. 15
Species IX:  Fig. 16
Species X:  Fig. 17
Species XI:  Fig. 18
The species are independent or distinct because:
Species I at least has a mesh on an exterior surface of a shell sidewall, and an IC chip between a chip having a thin film and a shell sidewall, whereas the other species do not have all of these features;
Species II at least has an opening in the shell top, and a mesh that only partially covers the shell top, whereas the other species do not have all of these features;
Species III at least has two openings in the shell bottom that correspond to a chip having a thin film, and a mesh that covers both openings, whereas the other species do not have all of these features;
Species IV at least has an IC chip on and a chip on opposite surfaces of the shell bottom, where the IC chip is an outermost surface of the apparatus, whereas the other species do not have all of these features;
Species V at least has an IC chip on and a chip on opposite surfaces of the shell bottom, where the IC chip is not an outermost surface of the structure, whereas the other species do not have all of these features;
Species VI at least has an opening in the shell top, and a mesh that spans the entire shell top, and the legs of a chip with a thin film being mounted to the shell bottom, whereas the other species do not have all of these features; 
Species VII at least has a plurality of openings in the shell top, whereas the other species do not have all of these features;
Species VIII at least has an opening in the shell top, and a mesh that spans the entire shell top, and the legs of a chip with a thin film being mounted to the shell top, whereas the other species do not have all of these features; 
Species IX at least has a mesh mounted on an interior surface of the shell top, whereas the other species do not have all of these features; 
Species X at least has an IC chip mounted onto the surface of a chip having a thin film, and a mesh on the shell bottom, whereas the other species do not have all of these features;
Species XI at least has a chip having a thin film, and a passive component between one leg of the chip and the shell bottom, and an IC chip between another leg of the chip and the shell bottom, whereas the other species do not have all of these features.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
A telephone call was made to Winston Hsu (Reg. No. 41,526) on 7/27/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687